 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
            ERIC KLOPMAN-BAERSELMAN, as                      CASE NO. C18-5536 RJB
11          Personal Representative for the Estate
            of RUDIE KLOPMAN-                                ORDER DENYING PLAINTIFF’S
12          BAERSELMAN, deceased,                            MOTION FOR LEAVE TO AMEND
                                                             COMPLAINT
13                                 Plaintiff,
                v.
14
            BORGWARNER MORSE TEC, LLC,
15          et al.,
16                                 Defendants.

17
          This matter comes before the Court on Plaintiff’s Motion for Leave to Amend Complaint.
18
     Dkt. 620. The Court is familiar with the record herein and has reviewed the motion and
19
     documents filed in support of and in opposition thereto, and it is fully advised. Oral argument is
20
     unnecessary to decide this motion. For the reasons set forth below, the Court should deny
21
     Plaintiff’s Motion for Leave to Amend Complaint.
22
          Fed. R. Civ. P. 15(a)(2) provides that “a party may amend its pleading only with the
23
     opposing party's written consent or the court's leave. The court should freely give leave when
24


     ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT - 1
 1   justice so requires.” Courts may consider a number of factors, including undue delay, bad faith or

 2   dilatory motive, repeated failure to cure deficiencies by amendments previously allowed, undue

 3   prejudice to opposing parties, harm to the movant if leave is not granted, and futility of the

 4   amendment. Foman v. Davis, 37 U.S. 178, 182 (1962); Martinez v. Newport Beach City, 125

 5   F.3d 777, 785 (9th Cir. 1997).

 6        Plaintiff has demonstrated undue delay. See Dkts. 700, at 2 (“Plaintiff provides no

 7   explanation as to why he waited so long to amend his complaint yet again when so much of the

 8   information he relies on for this motion was known to him and his counsel in 2018”); 275

 9   (providing the trial and pretrial schedule—Plaintiff’s Motion for Leave to Amend the Complaint

10   was filed approximately one month before trial). The discovery deadline was November 1, 2019,

11   Dkt. 275, and changing Plaintiff’s alleged dates of asbestos exposure from automotive friction

12   work just weeks before trial may unduly prejudice opposing parties, including Defendant DCo

13   LLC. See Dkt. 700. Perhaps more importantly, the Court sees no harm to Plaintiff if leave to

14   amend is not granted. “Approximately 1966 to 1997” seems to cover events occurring back to

15   1959, if there is admissible evidence thereof.

16        Therefore, Plaintiff’s Motion for Leave to Amend Complaint (Dkt. 620) is DENIED.

17         IT IS SO ORDERED.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 27th day of December, 2019.

21

22
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT - 2
